Opinion issued October 20, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–05–00903–CR
____________

IN RE CHARLES L. GRABLE, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Charles L. Grable, who is a prisoner acting pro se, has filed a petition
for writ of mandamus in which he complains that Harris County assistant district
attorney, Terese B. Buess, “failed to disclose on the record, or at any other time, her
use of threats of additional prosecutions not supported by probable cause to induce
Relator’s guilty plea.”  
          Texas Government Code section 22.221 limits the mandamus jurisdiction of
the courts of appeals to (1) writs against a district court judge or county court judge
in the court of appeals district and (2) all writs necessary to enforce the court of
appeals jurisdiction.  Tex. Gov’t Code Ann. § 22.221(a), (b) (Vernon 2004). 
Because this is not a petition requesting this Court to issue a writ of mandamus
against a district or county court judge, and this is not a petition to enforce this
Court’s jurisdiction, we have no subject-matter jurisdiction to issue a writ of
mandamus directed at assistant district attorney, Terese B. Buess.  See id. 
          Accordingly, we dismiss relator’s petition for a writ of mandamus for lack of
jurisdiction. 
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.